Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gently” in claim 23 is a relative term which renders the claim indefinite. The term “gently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how one of ordinary skill in the art would “gently” expand the inner liner into the gaps, as applying the appropriate amount of heat to at least a portion of an outside surface of the hose assembly such that only an interface of the outer surface of the inner liner and the support layer melts, inherently expands the inner liner into the gaps of the support layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-27 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martucci (US 6302150).
Regarding Claim 23, Martucci discloses a method of making a hose assembly 10, including the steps of: extruding a tubular member of an inner liner 12 of a polymer; forming a support layer 14 about the exterior of the inner liner 12 (Col. 3, Lines 40-55 and Col. 4, Lines 58- 67, Figs. 1 and 2); and heating at least a portion of an outside surface of the hose assembly 10 such that only an interface of the outer surface of the inner liner 12 and the support layer 14 melts, gently expanding the inner liner into the gaps of the support layer 14 such that the inner liner 12 fills the gaps and the support layer 14 is adhered to the inner liner 12 (Col.5, Lines 15- 20, Figs. 1 and 2).
Regarding Claim 24, Martucci discloses said heating step is further defined as applying a heat source chosen from the group consisting of an oven, infrared, and hot air to a temperature of about 500 degrees F (Col. 5, Lines 15-23).
Regarding Claim 25
Regarding Claim 26, Martucci discloses the outer surface of the inner liner 12 is blackened to preferentially heat and melt the outer surface (Col. 7, Lines 9-21). Note: a strip 24 of carbon black is utilized to “blacken/darken” the outer surface of the inner liner 12.
Regarding Claim 27, Martucci discloses said forming step is further defined as braiding or wrapping the support layer 14 about the exterior of the inner liner 12 (Col. 4, Lines 58-67).
Regarding Claim 35, Martucci discloses a method of making a hose assembly 10, including the steps of: extruding a tubular member of an inner liner 12 of a polymer; forming a support layer 14 about the exterior of the inner liner 12; and heating at least a portion of an outside surface of the hose assembly 10 such that only an interface of the outer surface of the inner liner 12 and the support layer 14 melts, passively wicking the inner liner 12 into the gaps of the support layer 14 such that the inner liner 12 fills the gaps and the support layer 14 is adhered to the inner liner ((Col. 3, Lines 40-55; Col. 4, Lines 58-67, and Col. 5, Lines 15-20, Figs. 1 and 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martucci (US 6302150), in view of Martucci (2008/0298788, herein referenced as 2008).
Regarding Claim 28, Martucci does not explicitly disclose the step of adding an outer protective polymer coating over the support layer.
2008 discloses a method of making a hose assembly 10, including the steps of: extruding a tubular member of an inner liner 12 of a polymer; forming a support layer 13 about the exterior of the inner liner 12; and adding an outer protective polymer coating 14 over the support layer (Pars.0027 and 0028, Figs. 1 and 2) for the benefit of allowing the hose to be bent without kinking (Par. 0041). It would have been obvious to one of ordinary skill in the art to modify the method of Martucci by providing an outer protective polymer coating over the support layer, as disclosed by 2008, for the benefit of allowing the hose to be bent without kinking.
Regarding Claim 29, the combination as applied to claim 28 remains as previously applied. The combination discloses said step of adding an outer protective polymer coating 14 over the support layer 13 is further defined a step chosen from the group consisting of passing the innerliner12 and support layer 13 through a reservoir containing a dispersion of an organic polymeric material and at least one carrying fluid, and spraying a dispersion of an organic polymeric material and at least one carrying fluid onto the support layer (See 2008, Pars. 0033 and 0034).
Regarding Claim 30
Regarding Claim 31, the combination as applied to claim 28 remains as previously applied. The combination discloses gaps between adjacent fibers of the support layer are filled with the outer protective polymer coating (See 2008, Pars. 0037).
Regarding Claim 32, the combination as applied to claim 28 remains as previously applied. The combination discloses the step of removing carrying fluid of the outer protective polymer coating by drying (See 2008, Pars. 0035 and 0037).
Regarding Claim 33, the combination as applied to claim 28 remains as previously applied. The combination discloses the step of sintering and curing the outer protective polymer coating 14 (See 2008, Par. 0036).
Regarding Claim 34, the combination as applied to claim 28 remains as previously applied. Martucci discloses the step of securing at least one coupling member 20 to an end of the tubular member and securing the hose assembly 10 to a fitting (Col. 7, Lines 22-40, Fig. 3).
Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. 
Applicant argues the Martucci reference does not disclose or suggest “gently” heating the outer surface to affect the claimed and desired results.
As stated in paragraph 4 of the above 35 USC § 112 rejection, the term “gently” in claim 23 is a relative term which renders the claim indefinite. The term “gently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how one of ordinary skill in the art would “gently” heat the claimed outer . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726